—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rios, J.), rendered February 18, 1998, convicting him of robbery in the first degree, robbery in the second degree, criminal possession of stolen property in the fifth degree, and resisting arrest (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the indictment should be dismissed on the ground that he was denied his right to testify before the Grand Jury. Having failed to move to dismiss the indictment within five days after his arraignment, the defendant waived this argument (see, CPL 190.50 [5] [c]; People v Varriale, 238 AD2d 208; People v Anderson, 192 AD2d 714).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it is legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Santucci, J. P., S. Miller, Luciano and Feuerstein, JJ., concur.